DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the outlet valve”.  Parent claim 1 recites “at least one wheel cylinder and, for each of the at least one wheel cylinder, a normally-open wheel cylinder inlet valve and a normally-closed wheel cylinder outlet valve” which appears to allow for multiple wheel cylinders and multiple outlet valves.  It is not clear if “the outlet valve” of claim 7 refers to each of the potentially plural outlet valves, a particular one of the potentially plural outlet valves, or an unrelated outlet valve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US# 2017/0144644).
	Kim discloses all the limitations of the instant claims including; a brake unit having: a fluid reservoir 30 for containing a volume of brake fluid therein; an electronic control unit (ECU [0030]); and an electronically-controlled plunger 100 operable to stroke in response to a control signal from the ECU [0064] to supply fluid pressure to at least one wheel cylinder 40 for vehicle braking; and a brake circuit having the at least one wheel cylinder 40 and, for each of the at least one wheel cylinder 40, a normally-open wheel cylinder inlet valve 221 and a normally-closed wheel cylinder outlet valve 222, wherein the plunger includes: a rod 133 coupled to an actuator 120/130, a primary seal 115a coupled to the rod and arranged to seal against an inner wall of a plunger chamber 112/113, and a secondary seal 115b surrounding the rod to seal an interface where the rod exits the plunger chamber, wherein a portion 113 of the plunger chamber between the primary 115a and secondary 115b seals forms a vacuum chamber [0157] that is separated from a main plunger chamber outlet by the primary seal 115a and coupled through a switchable valve 243 to the fluid reservoir 30, wherein the brake unit has a configuration in which a portion 211/212 of the brake circuit is connected with the main plunger chamber outlet 111a to receive pressurized brake fluid supplied from the plunger, and simultaneously, the vacuum chamber 113 of the plunger is connected with a second portion 214 of the brake circuit to 
	Regarding claim 2, the brake unit further includes: a brake pedal 10 operable to receive a user input; at least one user input sensor 11 operable to detect the user input; a master cylinder 20 coupled to the brake pedal and defining a fluid chamber therein; a pedal feel simulator 50 in fluid communication with the fluid chamber of the master cylinder to provide a reaction force to the brake pedal when the plunger operates to achieve braking at the at least one wheel cylinder corresponding to the user input; and an isolation valve 261/262 having a closed position in which the master cylinder is isolated from the at least one wheel cylinder by the isolation valve. 
	Regarding claim 7, the brake system includes the brake unit has another configuration in which the second portion 214 of the brake circuit is connected with the fluid reservoir 30 through the vacuum chamber 113 of the plunger and the switchable valve 243 for charging the second portion of the brake circuit with fluid from the fluid reservoir through the plunger and the outlet valve 233.  Figure 8.
	Regarding claim 8, the portion of the plunger chamber 113 between the primary 115a and secondary 115b seals is coupled to the fluid reservoir 30 on a direct line having the switchable valve 243.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US# 2017/0144644) in view of Besier et al (US# 2019/0031165).
	Regarding claim 3, Kim discloses all the limitations of the instant claim with exception to the disclosure of the brake system further comprising a second brake unit.  Besier et al disclose a similar brake system and further teach two identical brake units which provides redundancy and facilitates different pressures in the two brake circuits.  [0009]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide two of the braking units of Kim, as taught by Besier et al , to further increase the safety and facilitate setting of axle specific pressures in an efficient manner.
	Regarding clam 4, as modified, the second brake unit further includes an isolation valve 262 having a closed position in which the second fluid reservoir 30 is isolated from the main plunger chamber outlet side of the second plunger and the at least one wheel cylinder by the isolation valve.
	Regarding claim 5, as modified, the first brake unit can be considered a single-circuit integrated power brake (IPB) unit having connections to less than all the wheel cylinders of the brake system.  Note Kim, as modified, would have a brake unit per axle.
	Regarding claim 6, the second brake unit includes no master cylinder.  One of ordinary skill in the art would not normally provide two master cylinders to a brake system.

Allowable Subject Matter
Claims 9-15 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK